Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 24, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Upon review of the record, we find that there is substantial evidence to support the Board’s decision that claimant voluntarily left her position as a weight loss consultant without good cause. Although claimant occasionally worked through the 30-minute meal break to which she was entitled, this was a product of her own choice and not any compulsion by the employer. Moreover, despite the employer’s attempt to accommodate claimant’s personal situation, claimant was evidently *857still dissatisfied with her work schedule. Accordingly, the Board’s finding that claimant quit her job for personal and noncompelling reasons must be upheld.
Cardona, P. J., Mercure, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.